DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 7/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Claims 21, 37, and 39 of the instant application (17/367176) is anticipated by patent claim 1 in that claim 1of the patent contains all of the limitations of claims 21, 37, and 39 of the instant application.  Claims 21, 37, and 39 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.
Claims 22-36, 38, and 40 of the instant application dependent on the patent claims 21, 37, and 39 of the instant application.  Therefore claims 22-36, 38, and 40 are unpatentable for obviousness-type double patenting.

Allowable Subject Matter
Claims 21-40 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
As to independent claims 21, 37, and 39 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 21, 37, and 39 identify the uniquely distinct features "a flexure assembly, comprising: a dynamic frame configured to support an image sensor; a static frame; a first layer of flexure arms configured to mechanically connect the dynamic frame to the static frame; and a second layer of flexure arms, mounted above or below the first layer of flexure arms, configured to mechanically connect the dynamic frame to the static frame; wherein the first layer of flexure arms and the second layer of flexure arms are separated at least in part by an open space between the flexure arms”.
It is noted that the closest prior art, Johnson (US Patent # 11,057,564) relates generally to a camera actuator and/or suspension system and more specifically to an actuator/suspension system for an image sensor in a camera with a moving image sensor arrangement.  Hubert (US Patent Pub. # 2019/0141248) relates generally to position control and more specifically to position management with optical image stabilization in autofocus camera components. Miller (US Patent Pub. # 2018/0191957) relates generally to optical image stabilization (OIS) suspensions used in connection with cameras, including those incorporated into mobile devices such as phones and tablets. Hubert or Miller do not specifically teach a flexure assembly, comprising: a dynamic frame configured to support an image sensor; a static frame; a first layer of flexure arms configured to mechanically connect the dynamic frame to the static frame; and a second layer of flexure arms, mounted above or below the first layer of flexure arms, configured to mechanically connect the dynamic frame to the static frame; wherein the first layer of flexure arms and the second layer of flexure arms are separated at least in part by an open space between the flexure arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26964/7/2022